Case: 3:19-cv-00263-WHR-MJN Doc #: 18 Filed: 10/27/20 Page: 1 of 3 PAGEID #: 2836




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 JANICE M. WELLMAN,                     :
              Plaintiff,
        v.                                    Case No. 3:19-cv-263
                                        :
 COMMISSIONER OF SOCIAL                       JUDGE WALTER H. RICE
 SECURITY,
                                        :
              Defendant.




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #15);
       OVERRULING DEFENDANT’S OBJECTIONS THERETO (DOC. #16);
       REVERSING ALJ’S NON-DISABILITY FINDING; REMANDING
       MATTER UNDER SENTENCE FOUR OF 42 U.S.C. § 405(g) FOR
       FURTHER PROCEEDINGS; JUDGMENT TO ENTER IN FAVOR OF
       PLAINTIFF AND AGAINST DEFENDANT; TERMINATION ENTRY




      On August 5, 2020, United States Magistrate Judge Michael J. Newman

issued a Report and Recommendations, Doc. #15, recommending that the Court

reverse the ALJ’s non-disability finding as unsupported by substantial evidence,

and remand the matter to the Commissioner for further proceedings. This matter is

currently before the Court on Defendant’s Objections, Doc. #16, to that judicial

filing, and Plaintiff’s Response thereto, Doc. #17.

      Plaintiff suffers from fibromyalgia, asthma, mild degenerative disc disease of

the lumbar spine, mild bursitis of the hips, residuals of a partial nephrectomy and

bladder repair surgery, depression and anxiety. Doc. #7-13, PageID#1587. The
Case: 3:19-cv-00263-WHR-MJN Doc #: 18 Filed: 10/27/20 Page: 2 of 3 PAGEID #: 2837




ALJ found that Plaintiff was not disabled prior to November 25, 2018, but became

disabled on that date (when she turned 55 years old) and has continued to be

disabled. Id. at PageID#1583. Plaintiff appealed the ALJ’s finding that she was

not disabled prior to November 25, 2018.

      Magistrate Judge Newman found that the ALJ erred in his assessment of

the opinions of Plaintiff’s treating physician, Dr. Sarah Khavari, M.D., and treating

physical therapist, Wendy Chorny. He concluded that the reasons given by the

ALJ for rejecting their opinions were contrary to objective medical evidence in the

record that showed significant physical abnormalities. Magistrate Judge Newman

also found that the ALJ erred in his assessment of the opinions of record-reviewing

physicians Linda Hall, M.D., and Michael Delphia, M.D., in that the ALJ failed to

identify specific record evidence that supported their conclusions. Magistrate

Judge Newman did not address Plaintiff’s other alleged errors, but directed that the

ALJ consider those on remand. Doc. #15, PageID#2819.

      Based on the reasoning and citations of authority set forth in the Report and

Recommendations, Doc. #15, as well as upon a thorough de novo review of this

Court’s file and the applicable law, the Court ADOPTS said judicial filing in its

entirety, and OVERRULES Defendant’s Objections as meritless. The Court agrees

with Magistrate Judge Newman that the ALJ’s non-disability finding is not

supported by substantial evidence. That finding is therefore REVERSED.

      Nevertheless, because evidence of disability is not overwhelming, the Court

REMANDS the matter to the Commissioner under Sentence Four of 42 U.S.C.


                                           2
Case: 3:19-cv-00263-WHR-MJN Doc #: 18 Filed: 10/27/20 Page: 3 of 3 PAGEID #: 2838




§ 405(g) for further proceedings consistent with the Report and Recommendations,

specifically to determine whether Plaintiff was disabled prior to November 25,

2018. On remand, the ALJ shall consider not only the errors addressed by

Magistrate Judge Newman, but also the other errors raised by Plaintiff in her

Statement of Errors.

      Judgment shall be entered in favor of Plaintiff and against Defendant.

      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




                                                             (tp - per Judge Rice authorization after his review)
Date: October 26, 2020
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                          3
